Exhibit 10.38

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

This Employment Non-Compete, Non-Solicit and Confidentiality Agreement
(“Agreement”) is entered into between Citi Trends, Inc. (“Company”), and Jason
T. Mazzola (“Employee”), effective as of the 13th day of February, 2012.

 

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

 

1.             Employment; Scope of Services.  Company shall employ Employee,
and Employee shall be employed by Company, as an Executive Vice President, Chief
Merchandise Officer (“EVPCMO”).  Employee shall use his/her best efforts and
shall devote his/her full time, attention, knowledge and skills to the faithful
performance of his/her duties and responsibilities as a Company employee. 
Employee shall have such authority and such other duties and responsibilities as
assigned by the Executive Chairman.  Employee shall comply with Company’s
policies and procedures, shall conduct him/herself as an ethical business
professional, and shall comply with federal, state and local laws.

 

2.             At-Will Employment.  Nothing in this Agreement alters the at-will
employment relationship between Employee and Company.  Employment with Company
is “at-will” which means that either Employee or Company may terminate the
employment relationship at any time, with or without notice, with or without
cause. The date of Employee’s cessation of employment for any reason is the
“Separation Date.”

 

3.             Confidentiality.

 

(a)           Employee acknowledges and agrees that (1) the retail sale of
value-priced/off-price family apparel is an extremely competitive industry;
(2) Company has an ongoing strategy for expansion of its business in the United
States; (3) Company’s major competitors operate throughout the United States and
some internationally; and (4) because of Employee’s position as EVPCMO, he/she
will have access to, knowledge of, and be entrusted with, highly sensitive and
competitive Confidential Information (as defined in subsection (b) below) of
Company, including without limitation information regarding sales margins,
purchasing and pricing strategies, marketing strategies, vendors and suppliers,
plans for expansion and placement of stores, and also specific information about
Company’s districts and stores, such as staffing, budgets, profits and the
financial success of individual districts and stores.

 

(b)           As used herein, “Confidential Information” means and includes any
and all Company data and information in any form whatsoever (tangible or
intangible) which: (1) relates to the business of Company, irrespective of
whether the data or information constitutes a “trade secret” (as defined by
applicable law); (2) is disclosed to Employee or which Employee obtains or
becomes aware of as a consequence of Employee’s relationship with Company;
(3) has value to Company; and (4) is not generally known to Company’s
competitors. “Confidential Information” includes (but is not limited to)
technical or sales data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data and

 

1

--------------------------------------------------------------------------------


 

statements, financial plans and strategies, product plans, sales or advertising
information and plans, marketing information and plans, pricing information, the
identity or lists of employees, vendors and suppliers of Company, and
confidential or proprietary information of such employees, vendors and
suppliers. Employee acknowledges and agrees that all Confidential Information is
and remains the sole and exclusive property of Company.

 

(c)           Employee agrees that he/she shall hold all Confidential
Information in strictest confidence, and that he/she shall protect such
Confidential Information from disclosure by or to others.  Employee further
agrees that he/she shall not at any time (except as authorized by Company in
connection with Employee’s duties and responsibilities as an employee):
(1) disclose, publish, transfer, or communicate Confidential Information to any
person or entity, other than authorized Company personnel; or (2) use or
reproduce Confidential Information for personal benefit or for any purpose or
reason other than furthering the legitimate business interest of Company within
the scope of Employee’s duties with Company; or (3) remove or transfer any
Confidential Information from Company’s premises or systems (by any method or
means) except for use in Company’s business and consistent with Employee’s
duties with the Company.  The foregoing covenants and obligations are in
addition to, and do not limit, any common law or statutory rights and/or
protections afforded to Company.

 

(d)           Employee acknowledges that Company has provided or will provide
Employee with Company property, including without limitation, employee
handbooks, policy manuals, price lists, financial reports, and vendor and
supplier information, among other items.  Upon the Separation Date, or upon the
request of Company, Employee shall immediately deliver to Company all property
belonging to Company, including without limitation, all Confidential Information
and any property related to Company, whether in electronic or other format, as
well as any copies thereof, then in Employee’s custody, control or possession. 
Upon the Separation Date, Employee shall provide Company with a declaration
certifying that all Confidential Information and any other Company property have
been returned to Company, that Employee has not kept any copies of such items or
distributed such items to any third party, and that Employee has otherwise
complied with the terms of Section 3 of this Agreement.

 

4.             Covenant Not to Compete.  Employee agrees that he/she will not,
at any point during his/her employment with Company, work for or engage or
participate in any business, enterprise, or endeavor that in any way competes
with any aspect of Company’s business or that otherwise conflicts with Company’s
interest.  In addition, for a period of one (1) year following the Separation
Date, and regardless of the reason for separation, Employee shall not, within
the continental United States: (a) become employed by or work for a “Competitor”
(as defined below) in any position or capacity involving duties and/or
responsibilities which are the same as or substantially similar to the any of
the duties and/or responsibilities Employee had with and/or performed for
Company; or (b) perform or provide any services which are the same as or
substantially similar to any of the services which Employee performed or
provided for the Company, for or on behalf of any Competitor.  For purposes of
this Section 4, the term “Competitor” shall mean only the following businesses,
commonly known as: Cato, TJX (including without limitation TJMAXX and
Marshalls), Burlington Stores, and Ross Stores.

 

2

--------------------------------------------------------------------------------


 

5.             Covenant Not to Solicit.  During Employee’s employment with
Company, and for a period of eighteen (18) months following the Separation Date,
and regardless of the reason for separation, Employee agrees not to solicit any
“Merchandise Vendors” (as defined below) for the purpose of obtaining
merchandise and/or inventory for or on behalf of any “Competitor” (as defined in
Section 4 of this Agreement).  As used herein, “Merchandise Vendors” means and
includes any person or entity who/that has been a vendor or supplier of
merchandise and/or inventory to Company during the eighteen (18) months
immediately preceding the Separation Date or to whom/which Company is actively
soliciting for the provision of merchandise and/or inventory, and with
whom/which Employee had “material contact.”  For purposes of this agreement,
“material contact” means that Employee either had access to confidential
information regarding the Merchandise Vendor, or was directly involved in
negotiations or retention of such Merchandise Vendor.

 

Employee specifically acknowledges and agrees that, as EVPCMO, his/her duties
include, without limitation, establishing purchasing and pricing strategies and
policies, managing sales margins, involvement in establishing and maintaining
vendor relationships, and having contact with and confidential and/or
proprietary information regarding Merchandise Vendors. The non-solicitation
restrictions set forth in this Section 5 are specifically limited to Merchandise
Vendors with whom Employee had contact (whether personally, telephonically, or
through written or electronic correspondence) during employment as EVPCMO or
about whom/which Employee had confidential or proprietary information because of
his/her position with Company.

 

6.             Covenant Not to Recruit Personnel.  During Employee’s employment
with Company, and for a period of two (2) years following the Separation Date,
and regardless of the reason for separation, Employee will not: (a) recruit or
solicit to hire or assist others in recruiting or soliciting to hire, any
employee of Company; or (b) cause or assist others in causing any employee of
Company to terminate an employment relationship with Company.

 

7.             Severability.  If any provision of this Agreement is held
invalid, illegal, or otherwise unenforceable, in whole or in part, the remaining
provisions, and any partially enforceable provisions to the extent enforceable,
shall be binding and remain in full force and effect.  Further, each particular
prohibition or restriction set forth in any Section of this Agreement shall be
deemed a severable unit, and if any court of competent jurisdiction determines
that any portion of such prohibition or restriction is against the policy of the
law in any respect, but such restraint, considered as a whole, is not so clearly
unreasonable and overreaching in its terms as to be unconscionable, the court
shall enforce so much of such restraint as is determined to be reasonably
necessary to protect the legitimate interests of Company.  Employee and Company
expressly agree that, should any court of competent jurisdiction find or
determine that any of the covenants contained herein are overly-broad or
otherwise unenforceable, the court may “blue-pencil,” modify, and/or reform any
such covenant (in whole or in part) so as to cure the over-breadth or to
otherwise render the covenant enforceable.

 

8.             Survival of Covenants.  All rights and covenants contained in
Sections 3, 4, 5, and 6 of this Agreement, and all remedies relating thereto,
shall survive the termination of this Agreement for any reason.

 

3

--------------------------------------------------------------------------------


 

9.             Governing Law.  All matters affecting this Agreement, including
the validity thereof, are to be subject to, and interpreted and construed in
accordance with, the laws of the State of Georgia applicable to contracts
executed in and to be performed in that State.

 

10.          Acknowledgment of Reasonableness/Remedies/Enforcement.

 

(a)           Employee acknowledges that: (1) Company has valid interests to
protect pursuant to Sections 3, 4, 5, and 6 of this Agreement; (2) the breach of
the provisions of Sections 3, 4, 5, or 6 of this Agreement would result in
irreparable injury and permanent damage to Company; and (3) such restrictions
are reasonable and necessary to protect the interests of Company, are critical
to the success of Company’s business, and do not cause undue hardship on
Employee.

 

(b)           Employee agrees that determining damages in the event of a breach
of Sections 3, 4, 5, or 6 by Employee would be difficult and that money damages
alone would be an inadequate remedy for the injuries and damages which would be
suffered by Company from such breach.  Therefore, Employee agrees that Company
shall be entitled (in addition to any other remedies it may have under this
Agreement, at law, or otherwise) to immediate injunctive and other equitable
relief to prevent or curtail any such breach by Employee.  Employee and Company
waive any requirement that a bond or any other security be posted.  Nothing in
this Agreement shall prohibit Company from seeking or recovering any legal or
monetary damages to which it may be entitled if Employee breaches any provision
in this Agreement.

 

11.          Miscellaneous.  This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior contracts, agreements, or
understandings between the parties which may have been entered into by Company
and Employee relating to the subject matter hereof.  This Agreement may not be
amended or modified in any manner except by an instrument in writing signed by
both Company and Employee.  The failure of either party to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision or the right of such party thereafter to enforce
each and every such provision.  No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.  All remedies are
cumulative, including the right of either party to seek equitable relief in
addition to money damages.

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
AND KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE/SHE ENTERS INTO THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, AND THAT HE/SHE INDICATES HIS/HER CONSENT BY SIGNING
THIS FINAL PAGE.

 

(SIGNATURES TO FOLLOW ON NEXT PAGE)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

 

 

Citi Trends, Inc.

 

 

Employee Signature

 

 

By:

 

 

Employee Residence Address:

R. Edward Anderson

 

Executive Chairman

 

 

5

--------------------------------------------------------------------------------


 

Firmwide:106934120.2 058206.1000

 

6

--------------------------------------------------------------------------------